Lathrop, J.
The only question which arises in these cases is whether the judge erred in refusing to give the instructions requested. The bill of exceptions does not set forth what instructions were given, and we must assume that they were appropriate to the case as presented by the evidence, and were correct.
The verdict of the jury has established the fact that both of the defendants were wrongdoers. It makes no difference that there was no concert between them, or that it is impossible to determine what portion of the injury was caused by each. If each contributed to the injury, that is enough to bind both. *252Whether each contributed was a question for the jury. Boston & Albany Railroad v. Shanly, 107 Mass. 568, 578, and cases cited.
It makes no difference that the defendants were sued severally and not jointly. If two or more wrongdoers contribute to the injury, they may be sued either jointly or severally. McAvoy v. Wright, 137 Mass. 207. The first request for instructions was therefore rightly refused.
Nor was there any error in refusing to give the second request. If both defendants contributed to the accident, the jury could not single out one as the person to blame. There being two actions, the plaintiff was entitled to judgment against each for the full amount. There is no injustice in this, for a satisfaction of one judgment is all that the plaintiff is entitled to. Elliott v. Hayden, 104 Mass. 180. Savage v. Stevens, 128 Mass. 254. Luce v. Dexter, 135 Mass. 23, 26. McAvoy v. Wright, 137 Mass. 207. Galvin v. Parker, 154 Mass. 346. Worcester County v. Ashworth, 160 Mass. 186,189.

Exceptions overruled.